                 Case 19-11739-LSS              Doc 29       Filed 08/05/19       Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

iPic-Gold Class Entertainment LLC, et al.,1                  Case No. 19-11739 (LSS)

                                   Debtors.                  (Joint Administration Requested)


                                                                 Hearing Date: August 6, 2019, at 2:00 p.m. (ET)

    NOTICE OF HEARING ON DEBTORS’ MOTION FOR INTERIM AND FINAL
     ORDERS: (A) AUTHORIZING DEBTORS IN POSSESSION TO (I) OBTAIN
POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 362, 363, AND 364,
      (II) GRANT LIENS AND SUPERPRIORITY CLAIMS TO POSTPETITION
LENDERS PURSUANT TO 11 U.S.C. §§ 364; (III) USE CASH COLLATERAL, AND
(IV) PROVIDE ADEQUATE PROTECTION TO PREPETITION CREDIT PARTIES,
  (B) MODIFYING AUTOMATIC STAY PURSUANT TO 11 U.S.C. §§ 361, 362, 363,
         AND 364; AND (C) SCHEDULING FINAL HEARING PURSUANT TO
                   BANKRUPTCY RULES 4001(B) AND (C) AND
                      LOCAL BANKRUPTCY RULE 4001-2

                 PLEASE TAKE NOTICE that on August 5, 2019, the above-captioned debtors

and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Interim and

Final Orders: (A) Authorizing Debtors in Possession to (I) Obtain Postpetition Financing

Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364, (II) Grant Liens and Superpriority Claims to

Postpetition Lenders Pursuant to 11 U.S.C. §§ 364; (III) Use Cash Collateral, and (IV) Provide

Adequate Protection to Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11

U.S.C. §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to Bankruptcy

Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Docket No. 15] (the “DIP Motion”).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

                                                         1
DOCS_DE:224789.1 39566/001
                 Case 19-11739-LSS       Doc 29     Filed 08/05/19    Page 2 of 3



                 PLEASE TAKE FURTHER NOTICE that the Debtors attached to the DIP

Motion the proposed Interim Order: (A) Authorizing Debtors to (I) Obtain Postpetition

Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364, (II) Grant Liens and Superpriority

Clams to Postpetition Lenders Pursuant to 11 U.S.C. § 364; (III) Use Cash Collateral, and (IV)

Provide Adequate Protection to Prepetition Credit Parties, (B) Modifying the Automatic Stay

Pursuant to 11 U.S.C. §§ 361, 362, 363 and 364; and (C) Scheduling Final Hearing Pursuant to

Bankruptcy Rule 4001(b) and (c) and Local Bankruptcy Rule 4001-2 (the “Proposed Interim

Order”). A copy of the Proposed Interim Order is attached hereto as Exhibit A.

                 PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek interim

approval of the DIP Motion and entry of the Proposed Interim Order in substantially the form

attached hereto at a hearing (the “Interim Hearing”) before the Honorable Laurie Selber

Silverstein at the United States Bankruptcy Court for the District of Delaware (the “Court”),

located at 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801,

on August 6, 2019 at 2:00 p.m. (Eastern time). A copy of the DIP Motion be obtained for a fee

through the Court’s website at www.deb.uscourts.gov, referencing Case No. 19-11739 (LSS), or

may be obtained for free by accessing the Debtors’ restructuring website at

https://cases.stretto.com/iPic.

                 PLEASE TAKE FURTHER NOTICE that after the Interim Hearing, the

Debtors will serve upon you a complete copy of (a) the DIP Motion, (b) any Interim Order

entered by the Court at the Interim Hearing, and (c) notice of the final hearing on the DIP

Motion.




                                                2
DOCS_DE:224789.1 39566/001
                 Case 19-11739-LSS      Doc 29      Filed 08/05/19   Page 3 of 3



                 PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to

modify, if necessary, the Proposed Interim Order before or at the Interim Hearing.

Dated: August 5, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Peter J. Keane
                                            Jeffrey N. Pomerantz (CA Bar No. 143717)
                                            Debra I. Grassgreen (CA Bar No. 169978)
                                            Peter J. Keane (DE Bar No. 5503)
                                            919 N. Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            E-mail:      jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                            Proposed Attorneys for Debtors and Debtors in
                                            Possession




                                                3
DOCS_DE:224789.1 39566/001
